Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election without traverse of Group I in the reply filed on January 31, 2022 is acknowledged.  Additionally, in response to the election of species requirement they elected the following:
i) miR-32, miR-181b-1, miR-188, miR-193b, miR-195, miR-424, miR-425, miR-592,
miR-3677, and miR-4326 as the biomarkers; and
ii) the combination of 5-FU, leucovorin, and oxaliplatin as the adjuvant therapy.
After further consideration the election of species requirement between the different types of adjuvant therapy has been withdrawn. 

3.	Claims 1-7, 11, 13, 15-20, 29, 33, 45, 107, 132 are currently pending.
Claims 2, 33, 45, 107, and 132 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter (either a non-elected invention or non-elected species), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 31, 2022.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3, 4, 6, 7, 11, 13, 15, 17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 4, 6, and 19-20 are rejected over the recitation of “the expression level”. There is insufficient antecedent basis for this limitation in the claims because while claim 1 previously refers to “differential expression” of miRNA, claim 1 does not refer to “an expression level” of the miRNA/biomarker. 
Claims 4, 7, and 19-20 are rejected over the recitation of “the biological sample”. There is insufficient antecedent basis for this limitation in the claim because the claims do not previously refer to “a biological sample”. 
Claims 11, 13, and 15 are rejected over the recitation of “the control”. There is insufficient antecedent basis for this limitation in the claims because while claim 1 previously refers to “a control sample”, claim 1 does not refer to “a control”. 
Claims 11, 13, and 15 are rejected over the recitation of “the level of expression”. There is insufficient antecedent basis for this limitation in the claims because while claim 1 previously refers to “differential expression” of miRNA, claim 1 does not refer to “a level of expression” of the miRNA/biomarker. 
Claim 17 is rejected over the recitation of “the primary tumor”. There is insufficient antecedent basis for this limitation in the claim because the claims do not previously refer to “a primary tumor”. 



Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 37, 11, 13, 15-18, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Figueredo (Cochrane Database of Systemic Reviews 2008 Issue 3 Art No: CD005390) in view of Slattery (Carcinogenesis 2016 Vol 37 No 3 pages 245-261, advance access publication 1/6/2016), Wu (Molecular Cancer 2013 12:30 pages 1-11), Bovell (Proceedings of the 101st Annual Meeting of the American Association for Cancer Research; 2010 Apr 17-21; Washington DC. AACR; Cancer Res 2010;70(8Suppl):abstract 4037), Pinchler (Clin Cancer Res 23(5) 1323-33), Guo (Am J Cancer Res 2016;6(11):2463-2475), Wang (Med Oncol 2012 29:919-927), and Liu (Biomedicine & Pharmacotherapy 69 2015 214-220). 
	Regarding Claim 1 Figueredo teaches that a large proportion of colon cancer patients can be cured by surgical resection alone. For those patients with lymph node positive (stage III) disease, the recurrence rate can exceed 50% and adjuvant chemotherapy has been shown to significantly reduce the risk of recurrence. In patients without lymph node involvement (stage I 
	Regarding Claim 5 Figueredo teaches administering adjuvant therapy to patients with stage II colorectal cancer. 
	Regarding Claim 16 Figueredo teaches administering adjuvant therapy that comprises 5-fluorouracil plus leucovorin (page 21, col 2). 
	Regarding Claim 17 Figueredo teaches that the patients treated with adjuvant therapy had completely resected stage II colon cancer (page 3, col 2). 
	Regarding Claim 18 Figueredo teaches that stage II colon cancer patients do not have lymph node involvement (page 2).

	Figueredo does not teach a method wherein the patient being treated with the adjuvant therapy has been determined to have differential expression of miR-32, miR-181b, miR-188, miR-193b, miR-195, miR424, miR-425, miR-592, miR-3677, and miR4326 (clm 1). 
	However, the prior art teaches that each of these miRNAs were known to be differentially expressed in colorectal cancer and that several of them have been correlated with poor prognosis. The prior art teaches the following:
Slattery teaches that they examined differentially expressed miRNAs in colorectal carcinomas, adenomas and normal colonic mucosa.  Slattery teaches that a total of 1893 carcinoma/normal-paired samples and 290 adenoma tissue samples were run on the Agilent Human miRNA Microarray V19.0 which contained 2006 miRNAs (abstract). Slattery teaches that the following miRNA are differentially expressed between carcinoma tissue and normal mucosa: miR-193b, miR-195, miR424, miR-425, miR-3677, and miR4326 (see Tables 2-3). 
Wu teaches that miR-32 is over expressed in CRC and promotes growth, migration, and invasion, reduced apoptosis, and resulted in downregulation of PTEN at a posttranscriptional level (abstract). 
Bovell teaches that increased expression of miR-181b is significantly associated with short patient survival of Blacks (p=0.009), but not Whites (p=0.117) (abstract).
miR-188-3p expression proves to be an independent prognostic factor.  Forced miR-188-3p expression increased migratory behavior of colorectal cancer cells in vitro and metastases formation in vivo (P < 0.05) (abstract). 
Guo teaches that miR-193b is significantly down-regulated in CRC tissues compared with their normal counterparts. Kaplan-Meier analysis revealed that decreased miR-193b expression was closely associated with the shorter overall survival of patients with CRC (abstract). 
Wang teaches that miR-195 is downregulated in colorectal tumors compared with normal colorectal samples. Reduced expression of miR-195 occurred more often in patients with lymph node metastasis and advanced tumor stage. Kaplan–Meier survival analysis indicated that patients with reduced miR-195 had a poor overall survival. Moreover, the multivariate analysis showed that reduced expression of miR-195 was an independent predictor of overall survival (abstract).
Liu teaches that they detected the miR-592 expression in CRC serum, tumor tissues, adjacent non-tumor tissues (NATs) and four colorectal cancer cell lines by RT-PCR. Their data proved that miR-592 expression is up-regulated in clinical CRC serum and tissues (P < 0.05). Serum or tissue miR-592 in CRC metastatic patients also maintained a high level, compared to that in non-metastatic CRC patients (P < 0.05) (abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Figueredo by treating a CRC patient with adjuvant therapy, wherein the CRC patient has been determined to have differential expression of miR-32, miR-181b, miR-188, miR-193b, miR-195, miR424, miR-425, miR-592, miR-3677, and miR4326.  As discussed above Figueredo teaches that disease free 
Figueredo does not teach that the method further comprises measuring the expression level of the miRNAs in a biological sample from the patient (clm 3).  Figueredo does not teach that the method further comprises comparing the expression level of the biomarker in the biological sample from the patient to the expression level of the same biomarker in a control biological sample (clm 4). Figueredo does not teach a method wherein the expression level is normalized (clm 6).  Figueredo does not teach a method wherein the biological sample from the patient is a sample from a primary colorectal cancer tumor, a blood sample, a serum sample, a biopsy sample, or a plasma sample (clm 7). Figueredo does not teach a method wherein the control is the level of expression of the miRNA in a control biological sample (clm 11).
miR-193b, miR-195, miR424, miR-425, miR-3677, and miR4326 (see Tables 2-3). Additionally, Slattery teaches that the expression levels were normalized (page 246, col 2). Thus, Slattery teaches a method of measuring the expression level of the miRNA in a biological sample (carcinoma tissue) from a patient and comparing the expression level of the miRNAs in the biological sample (carcinoma tissue) from the patient to the expression level of the same miRNAs in a control biological sample (normal mucosa).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Figueredo in view of Slattery, Wu, Bovell, Pinchler, Guo, Wang, and Liu by further measuring the expression level of the miRNAs in a biological sample from the patient as suggested by Slattery.  As discussed above each of the ten recited miRNAs were known in the prior art to be differentially expressed in colorectal cancer and at least six of the recited miRNAs  (miR-32, miR-181b, miR-188, miR-193b, miR-195, miR-592) had been correlated with poor prognosis in colorectal cancer. One of skill in the art would have been motivated to measure the expression level of these miRNAs in a biological sample for the benefit of determining if they are differentially expressed in a patient’s tumor tissue and so that this information can be considered when determining whether the patient should be given adjuvant therapy. Further one of skill in the art would have been motivated to compare the expression levels of the miRNA in a biological sample to the expression levels of 
Figueredo does not teach a method wherein the control level is the level of miRNA expression in a non-metastatic colorectal cancer tissue (clm 13).  Figueredo does not teach a method wherein the control is the level of miRNA expression in a biological sample from a patient with non-metastatic or non-progressive colorectal cancer (clm 15). 
However, Liu teaches that they detected the miR-592 expression in CRC serum, tumor tissues, adjacent non-tumor tissues (NATs) and four colorectal cancer cell lines by RT-PCR. Their data proved that miR-592 expression is up-regulated in clinical CRC serum and tissues (P < 0.05). Serum or tissue miR-592 in CRC metastatic patients also maintained a high level, compared to that in non-metastatic CRC patients (P < 0.05) (abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Figueredo in view of Slattery, Wu, Bovell, Pinchler, Guo, Wang, and Liu by comparing the expression level of the miRNA in the biological sample to the expression level of the miRNA in a control sample of non-metastatic colorectal sample as suggested by Liu.  As discussed miR-592 is overexpressed in CRC in comparison to non-tumor tissue and is also overexpressed in metastatic colon cancer compared to non-metastatic colon cancer.  One of skill in the art would have been motivated to compare the expression level of at least miR-592 in a biological sample to the expression level of at least miR-592 in a control non-metastatic colon cancer for the benefit of being able to . 

8.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Figueredo (Cochrane Database of Systemic Reviews 2008 Issue 3 Art No: CD005390) in view of Slattery (Carcinogenesis 2016 Vol 37 No 3 pages 245-261, advance access publication 1/6/2016), Wu (Molecular Cancer 2013 12:30 pages 1-11), Bovell (Proceedings of the 101st Annual Meeting of the American Association for Cancer Research; 2010 Apr 17-21; Washington DC. AACR; Cancer Res 2010;70(8Suppl):abstract 4037), Pinchler (Clin Cancer Res 23(5) 1323-33), Guo (Am J Cancer Res 2016;6(11):2463-2475), Wang (Med Oncol 2012 29:919-927), and Liu (Biomedicine & Pharmacotherapy 69 2015 214-220) as applied to claim 1 above and in further view of Wu (US 2012/0108446 Pub 5/3/2012). 
	The teachings of Figueredo, Slattery, Wu, Bovell, Pinchler, Guo, Wang, and Liu are presented above. 
	The combined references do not teach calculating a risk score based on the expression levels of the miRNAs in the biological sample from the patient (clm 19).  The combined references do no teach a method wherein the risk score is compared to a cut-off value (clm 20). 
	However, Wu teaches a method comprising assigning a risk score to each tumor tissue sample by calculating a risk score formula; and determining a cut-off risk score to stratify the cohort subjects into one or more risk groups: low risk or high risk (paras 0006, 0046-0047).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Figueredo, Slattery, Wu, Bovell, Pinchler, Guo, Wang, and Liu by calculating a risk score based on the miRNA 

Improper Markush Group

9. 	Claims 1, 3-7, 11, 13, 15-20, and 29 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural 
	The claims recite the following Markush groupings:

    PNG
    media_image1.png
    365
    702
    media_image1.png
    Greyscale


 These Markush groups are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the 
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).
Herein, the recited alternative species do not share a single structural similarity, as each biomarker has a different chemical structure in that it consists of a different nucleotide sequence.  The claims encompass miRNAs that ~22 base pairs long, lncRNAs that are >200 base pairs long, piRNAs that are ~24-31 bp long, mRNAs that can be thousands of base pairs long, proteins (that are not even comprised of nucleotides, and genes with 5hmC DNA modifications which can also be thousands of base pairs long.  The only structural similarity present is that all the biomarkers (other than the proteins) comprise nucleotides. The fact that the biomarkers comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity being correlated with the benefits of adjuvant therapy. Further it is noted that even the miRNAs are not considered to have structural similarity with one another.  Even though they are all ~22 
Further, the recited biomarkers and miRNAs do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that genes behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited biomarkers and miRNAs possess the common property of being correlated with the benefits of adjuvant therapy.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 

Nucleotide and/or Amino Acid Sequence Disclosures
10.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain 
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). 
The sequences are located in Table 2 (page 80 of the specification) and Supplementary Table 2 (page 61 of the specification).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence are located in Figures 59A-D and 60A-B.
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634